IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60694
                        Conference Calendar
                         __________________


ALFA DAVIS,


                                     Plaintiff-Appellant,
versus


RICHARD ARMSTRONG,

                                     Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:95-CV-274-S-A

                       - - - - - - - - - -
                        February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alfa Davis argues that the district court erred in

dismissing his 42 U.S.C. § 1983 complaint because there were not

adequate state post-deprivation remedies available to him.

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the

complaint should be affirmed substantially for the reasons stated

by the district court, see Davis v. Armstrong, No. 4:95-CV-274-S-

A (N.D. Miss. Oct. 25, 1995), although on a different procedural


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60694
                                -2-

basis.   See Holloway v. Gunnell, 685 F.2d 150, 152 (5th Cir.

1982).

    AFFIRMED.